Citation Nr: 0916628	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05 15-609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO).

This appeal was the subject of a prior Board decision dated 
in September 2007 in which the Board denied the Veteran's 
claim for an initial compensable evaluation for bilateral 
hearing loss and remanded the issue of service connection for 
hypertension.  The additional development prescribed therein 
having been completed, this matter was returned to the Board 
for appellate disposition.


FINDING OF FACT

The Veteran was not shown to have had chronic hypertension 
during his service, nor was hypertension shown to have 
manifested to a compensable degree within one year after 
service.


CONCLUSION OF LAW

The Veteran's currently diagnosed hypertension was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by 
an January 2004 letter that was sent to the Veteran by the 
RO.  In this letter, issued prior to the rating decision, the 
RO informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as what information and 
evidence must be submitted by the Veteran.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  In this case, a letter from the RO/AMC dated in 
October 2007 explained how VA determines disability ratings 
and effective dates, and the Veteran's claim was thereafter 
readjudicated in a Supplemental Statement of the Case (SSOC) 
dated in February 2009.  In any event, any error in providing 
the notice required by Dingess is harmless in this case 
insofar as service connection is denied, hence no rating or 
effective date will be assigned.    

We therefore conclude that appropriate notice has been given 
in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service personnel 
records, the Veteran's separation physical, and private 
medical records for the period from September 1996 to May 
2008.  Two VA examinations were provided in connection with 
this claim. 

The record reflects that the Veteran's service treatment 
records, other than his separation physical, are lost and 
presumed to have been destroyed in an accidental 1973 fire at 
the National Personnel Records Center (NRPC) in St. Louis, 
Missouri.  The Veteran was notified of the unavailability of 
his service treatment records.  For example, the January 2004 
VCAA letter informed the Veteran that there was a strong 
possibility that his service treatment records were destroyed 
in the fire, and requested him to provide any copies in his 
possession and to provide a completed VA Form 13055, Request 
for Information to Reconstruct Medical Data.  Additionally, 
the June 2004 rating decision stated that the Veteran's 
service treatment records were in fact destroyed in the fire, 
and, as noted above, his claim was subsequently 
readjudicated.  

The September 2007 Board remand instructed the RO/AMC to 
attempt to obtain records of two in service hospitalizations 
reported by the Veteran, one at Sampson Air Force Base 
Hospital in 1952 and one at Lowry Air Force Base Hospital in 
1956.  In September 2008, the service department responded to 
VA that searches were conducted but no clinical records were 
found for the Veteran at either facility for those years.  

The Board finds that further efforts to obtain the Veteran's 
service treatment records would be futile, insofar as the 
records do not exist or the custodian does not have them.  38 
C.F.R. § 3.159(c)(2).  While the Veteran provided the last 
name of a civilian physician whom he said was called in to 
consult on his case during his 1952 hospitalization, he did 
not provide sufficient information to enable VA to locate 
this physician.

The Board also notes that the record does not include any 
private treatment records for the time prior to 1996, 
although the Veteran told a VA examiner in April 2004 that he 
was diagnosed with hypertension 15-20 years ago and had been 
taking blood pressure medication since then, and he 
previously told another VA examiner that he had been 
diagnosed with hypertension for 50 years.  The record 
reflects that the Veteran's private health care provider 
indicated that all medical records that the office had 
concerning the Veteran's blood pressure were provided to VA.  
The Veteran did not identify any other sources of private 
treatment.  In a statement dated November 2007, the Veteran 
stated that all of his civilian medical records were with 
this one medical office.  In a statement dated August 2008, 
the Veteran stated that he could not think of any other 
sources of treatment for his hypertension.  Insofar as the 
Veteran did not provide enough information to identify and 
locate any private treatment records for any time before 
1996, VA could not obtain these records.  38 C.F.R. § 
3.159(c)(1)(i).  

The Board further notes that the Veteran indicated that he 
was going to seek medical treatment at VA in August 2004, and 
that a September 2006 private treatment record indicates that 
the Veteran reported that VA took his blood pressure.  No VA 
treatment records are contained in the claims file.  The 
Board acknowledges that VA treatment records are in 
constructive possession of the Secretary and must be 
considered if they could be determinative of the Veterans 
claim.  See Bell v. Derwinski, 2 Vet. App.611, 613 (1992).  
However, here the only issue is whether the Veteran's 
hypertension is related to his military service.  The Veteran 
reported beginning treatment at VA in 2004, so any VA 
treatment records that exist would involve treatment nearly 
50 years after the Veteran's service.  Therefore, there is no 
reasonable possibility they could substantiate the Veteran's 
claim.  See 38 C.F.R. § 3.159(c)(2).  

For the above reasons, the Board finds that the VA satisfied 
its duty to assist. 

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for some chronic diseases, including hypertension, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension is manifest to a compensable degree if 
characterized by diastolic pressure predominantly 100 or 
more, systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more with 
the need for continuous medication for control.  38 C.F.R. § 
4.104 Diagnostic Code 7101.  Hypertension is defined by 
regulation as diastolic blood pressure predominantly 90 mm or 
greater and isolated systolic hypertension is defined as 
systolic blood pressure predominantly 160 or more with a 
diastolic blood pressure of less than 90 mm.  

Where a chronic disease is shown in service or during the 
presumptive period set forth in 38 C.F.R. § 3.307, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury, and medical 
evidence establishing a nexus between the in-service disease 
or injury and the current disability.  See, e.g., Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The requirement that a 
current disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, the evidence does not support the conclusion 
that chronic hypertension was shown in service or within a 
year thereafter.  The Veteran's September 1956 separation 
physical is of record.  His blood pressure was then recorded 
as 126/74.  The Veteran was not noted to have either high 
blood pressure or a history of high blood pressure.  The 
separation physical report states that the Veteran had an 
appendectomy in 1952 at Sampson Air Force Base, and was 
hospitalized there for pleurisy, measles, pneumonia, and an 
infected leg.  No residuals were noted for any of these 
problems.  No mention is made of any hospital treatment for 
hypertension.  Further, the separation physical report stated 
that the Veteran denied any significant medical or surgical 
history other than that what was listed on the report.  

The Veteran was examined twice by VA in connection with this 
claim.  At an examination in February 2004, the Veteran 
reported that he had been diagnosed with hypertension for 40-
50 years and had been taking medication for hypertension for 
30 years.  Upon examination, his blood pressure readings were 
130/88, 132/86, and 130/84.  The Veteran reported that was 
taking lisinopril 5mg once a day for his blood pressure.  The 
examiner diagnosed hypertension, which he stated was well 
controlled by medication.

At a second VA examination in April 2004, the Veteran 
reported that he was diagnosed with hypertension 15-20 years 
ago and had been taking medication since then.  He reported 
that he was hospitalized once in service for hypertension, 
but never needed to take medications after he was discharged 
from the hospital.  Later, during the mid-1980s, he was 
diagnosed with high blood pressure that required medication.  
He was currently taking lisinopril 5mg for his hypertension.  
Upon examination, his blood pressure readings were 152/92 and 
150/94 in the right arm and 140/94 in the left arm.  The 
Veteran was diagnosed with essential hypertension by reported 
history.  The examiner noted that the Veteran's blood 
pressure was "slightly high" and that he was on a low dose 
of lisinopril which probably needed to be increased a little 
bit if similar reading persisted in the future.

The Veteran's private medical records show treatment for 
hypertension.  However, there are no records of any treatment 
prior to 1996.  A July 1999 internal medicine note states 
that the Veteran had a history of obesity and high blood 
pressure and was then taking atenolol, a blood pressure 
medication.  Upon examination his blood pressure was 130/90.  
A July 1999 treatment note reflects that atenolol was 
discontinued.  Another July 1999 private treatment note 
stated that the Veteran was no longer taking high blood 
pressure medication, and that his blood pressure was then 
"borderline" at 130/92 and 125/88.  Subsequent treatment 
records record diastolic blood pressure readings generally 
ranging from approximately 70 to 86 and systolic blood 
pressure readings generally ranging from approximately 122 to 
142 without medication.  In or around May 2002, the Veteran 
was prescribed lisinopril for his blood pressure.  The 
Veteran is still currently prescribed lisinopril, although 
his dosage was increased twice.  After May 2002, the 
Veteran's private treatment records record his diastolic 
blood pressure as generally ranging from 69 to 92 and his 
systolic blood pressure as generally ranging from 120 to 156, 
with the exception of one occasion in April 2008 after the 
Veteran reportedly spent 4 hours shoveling loam.  The Veteran 
told his private doctor that his blood pressure had been 
checked at a senior center and was 200/100 after shoveling 
the loam and 150/90 one half hour later.

The evidence does not show that the Veteran's current 
hypertension is related to his service.  Although the Veteran 
stated that he was diagnosed with hypertension while in 
service, his separation physical is of record and does not 
show a diagnosis or history of hypertension and the Veteran's 
blood pressure was, at that time, normal.  While the Veteran 
stated that he was hospitalized in early1956 for 
hypertension, the September 1956 separation physical report 
indicates that he did not then report any such 
hospitalization.  Moreover, while the separation physical 
report indicates that the Veteran was hospitalized for 
multiple medical problems in 1952, hypertension is not one of 
the problems listed.  

The Board also notes that the Veteran denied any other 
treatment for hypertension while he was in service, and that 
he stated that he was not prescribed any medication for 
hypertension until many years after his service.  At his VA 
examination in April 2004, the Veteran reported that he was 
not diagnosed with hypertension until the mid-1980s, which is 
approximately 30 years after his service.  Therefore, even 
assuming that the Veteran experienced a single incident of 
elevated blood pressure requiring hospitalization in 1956, 
this was an isolated event that, alone, is insufficient to 
establish chronicity.  

Additionally, it is notable that while the Veteran's private 
medical records document that the Veteran was diagnosed with 
hypertension since the 1990s, they do not record blood 
pressure readings that are sufficiently high to show that his 
hypertension was manifest to a compensable degree until 
recently, even though the Veteran was not taking any blood 
pressure medications from approximately mid-1999 until May 
2002.  Although the Veteran was prescribed blood pressure 
medications at various times since at least the late 1990s, 
his private treatment records do not show diastolic pressure 
predominantly 100 or more, or a history thereof prior to 
being prescribed medication, nor do they show systolic 
pressure predominantly 160 or more. 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  See, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  The Board also acknowledges its 
heightened obligation to consider carefully the benefit of 
the doubt rule in cases where the Veteran's service treatment 
records are presumed destroyed.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991), see also Coburn v. Nicholson, 19 
Vet. App. 427, 431-432 (2006).  

However, in this case, there is no medical evidence showing 
that the Veteran's hypertension was present in service, 
manifest to a compensable degree within one year after 
service, or was otherwise related to his service.  The only 
service treatment record available, the Veteran's separation 
physical, shows normal blood pressure, records no history or 
diagnosis of hypertension, and states that the Veteran denied 
other significant medical problems.  The Veteran also denied 
any continuing treatment for hypertension in service, and he 
told one VA examiner that he was not diagnosed with 
hypertension until many years after his service.  The only 
evidence of record supporting the Veteran's claim is his own 
statement that his hypertension is somehow related to a 1956 
hospitalization that there is no documentary evidence ever 
occurred.  In this regard, the Board finds significant that 
while the 1952 hospitalization was documented on the 
Veteran's separation physical, it was not stated to be 
related to hypertension, and no other hospitalizations during 
service were noted.  Moreover, even if such a hospitalization 
occurred, there is no evidence that it was the result of 
chronic hypertension as opposed to an isolated, acute 
incident.  There is no medical evidence linking the Veteran's 
current hypertension to this alleged incident.  In this 
regard, the statements of the Veteran and his representative 
do not constitute competent evidence of such a link insofar 
as they lack the requisite training or qualifications to 
diagnose or explain the etiology of any medical condition.  
See, e.g. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See 
also, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). In light of the above, the preponderance of the 
evidence weighs against the Veteran's claim.

Accordingly, the appeal is denied.


ORDER

Service connection for hypertension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


